Case: 22-50108     Document: 00516555772         Page: 1     Date Filed: 11/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      November 23, 2022
                                  No. 22-50108                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Marcos Andres Briceno-Romero,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:20-CR-1515-3


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Marcos Andres Briceno-Romero appeals the sentence imposed
   following his guilty plea conviction for conspiracy to commit fraud in
   connection with access devices (Count One), conspiracy to commit mail
   fraud (Count Two), aiding and abetting the use of unauthorized access


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50108      Document: 00516555772          Page: 2    Date Filed: 11/23/2022




                                    No. 22-50108


   devices (Count Three), aiding and abetting the possession with intent to use
   five or more identification documents (Count Four), and aiding and abetting
   aggravated identity theft (Counts Five, Six, and Seven). The district court
   sentenced Briceno-Romero to concurrent 41-month terms of imprisonment
   on Counts One through Four and 24-month terms of imprisonment on
   Counts Five through Seven, to run consecutively to each other and all other
   counts, for a total of 113 months of imprisonment.
          Briceno-Romero challenges the procedural reasonableness of his
   consecutive sentences for his aggravated identity theft convictions. He
   asserts that the district court failed to consider the factors set forth in the
   commentary to U.S.S.G. § 5G1.2 in determining whether Counts Five
   through Seven should run consecutive to one another and that it failed to
   adequately explain its decision to impose consecutive sentences. Because
   Briceno-Romero did not raise these specific arguments in the district court,
   our review is for plain error. See United States v. Coto-Mendoza, 986 F.3d 583,
   585-86 (5th Cir. 2019), cert. denied, 142 S. Ct. 207 (2021); United States v.
   Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009). The district court
   had the discretion to determine whether those imprisonment terms would be
   served concurrently or consecutively. See 18 U.S.C. § 1028A(b)(4). Based
   on the evidence regarding the extent of Briceno-Romero’s fraudulent
   conduct, his leadership role, and his prior conviction for attempted grand
   larceny by false pretense for which he was still serving probation, the district
   court did not commit a clear or obvious error by imposing consecutive
   sentences on Counts Five through Seven. See § 1028A(b)(4); U.S. Sent’g
   Guidelines Manual § 5G1.2 cmt. n.2(B); see also Puckett v. United States, 556
   U.S. 129, 135 (2009). Similarly, Briceno-Romero has not shown any clear or
   obvious error regarding the adequacy of the district court’s reasons. See
   Puckett, 556 U.S. at 135.




                                          2
Case: 22-50108      Document: 00516555772          Page: 3    Date Filed: 11/23/2022




                                    No. 22-50108


          In addition, Briceno-Romero contends that his sentence was
   substantively unreasonable.     We review a challenge to the substantive
   reasonableness of a sentence for abuse of discretion. Gall v. United States,
   552 U.S. 38, 51 (2007). Briceno-Romero has not shown that the district court
   abused its discretion in determining that the aggravated identity theft
   sentences should be served consecutively. See § 1028A(b)(4). The district
   court listened to his argument for concurrent sentences and rejected it based
   on his role in the offenses. Nor has he shown that the district court abused
   its discretion by creating an unwarranted disparity between his sentence and
   the sentences of his co-defendants. See United States v. Balleza, 613 F.3d 432,
   435 (5th Cir. 2010). Briceno-Romero therefore fails to show that his sentence
   is substantively unreasonable. See Gall, 552 U.S. at 51.
          The judgment of the district court is AFFIRMED.




                                          3